Exhibit 10.23

Equillium, Inc.

FIRST AMENDMENT TO

OFFER LETTER

 

This First Amendment to Offer Letter (this “Amendment”), amending that certain
Offer Letter (the “Offer Letter”), dated January 19, 2018, by and between
Equillium, Inc. (the “Company”) and Christine Zedelmayer (the “Executive”), is
entered into effective as of January 1, 2020.  Capitalized terms used herein
which are not defined herein shall have the definition ascribed to them in the
Offer Letter.

RECITALS

Whereas, the Company and the Executive have previously entered into the Offer
Letter; and

Whereas, the Company and the Executive desire to amend the Offer Letter as set
forth herein.

AGREEMENT

Now, Therefore, in consideration of the foregoing and the promises and covenants
contained herein and in the Offer Letter, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1.First Paragraph of the Offer Letter.  The reference to “Vice President of
Operations” contained in first paragraph of the Offer Letter is hereby amended
and restated such that it shall be “Senior Vice President and Chief Operating
Officer.”

2.Fourth Paragraph of the Offer Letter.  The reference to “$230,000” contained
in fourth paragraph of the Offer Letter is hereby amended and restated such that
it shall be “$325,000.”

3.Fifth Paragraph of the Offer Letter.  The reference to “thirty percent (30%)”
contained in fifth paragraph of the Offer Letter is hereby amended and restated
such that it shall be “thirty-seven and one-half percent (37.5%).”

4.Additional Paragraphs of the Offer Letter.  Three new paragraphs shall be
added to the Offer Letter after the seventh paragraph of the Offer Letter which
shall read as follows:

“In the event you are terminated by the Company without Cause (as defined
below), you will be eligible to receive an amount equal to your then current
Base Salary for six (6) months less required deductions and withholdings and the
Company shall pay the premiums for your group

1

216768769 v2

--------------------------------------------------------------------------------

health insurance COBRA continuance coverage for six (6) months following such
termination without Cause or, if earlier, until the date on which you become
eligible to receive comparable benefits from another employer (the “Termination
Benefits”). “Cause” for termination shall mean that the Company has determined
in its sole discretion that you have engaged in any of the following: (i) a
material breach of any covenant or condition under the terms of your employment
agreement or any other agreement between the parties; (ii) any act constituting
dishonesty, insubordination, fraud, immoral or disreputable conduct; (iii) any
conduct which constitutes a felony under applicable law; (iv) violation of any
written Company policy or any act of misconduct; (v) negligence or incompetence
in the performance your duties or failure to perform such duties in a manner
satisfactory to the Company after the expiration of ten (10) days without cure
after written notice of such failure; or (vii) breach of fiduciary duty or the
duty of loyalty.

In the event you are terminated by the Company without Cause within one
(1) month prior to, or twelve (12) months following, the effective date of a
Change in Control (as defined in the Company’s 2018 Equity Incentive Plan), you
will be eligible to receive an amount equal to your then current Base Salary for
twelve (12) months less required deductions and withholdings, an amount equal to
your then current Target Bonus less required deductions and withholdings and the
Company shall pay the premiums for your group health insurance COBRA continuance
coverage for twelve (12) months following such termination without Cause or, if
earlier, until the date on which you become eligible to receive comparable
benefits from another employer (“Change of Control Benefits”).

Termination Benefits or Change of Control Benefits, if and when due, shall be
paid in equal installments beginning on the Company’s first regularly scheduled
payroll date following the Release Effective Date (as defined below) with the
remaining installments occurring on the Company’s regularly scheduled payroll
dates thereafter. Notwithstanding the foregoing, you shall not receive any of
the benefits described in the two paragraphs immediately above unless you
deliver to the Company an effective, general release of claims in favor of the
Company in the form attached hereto, which has become effective in accordance
with its terms (the date that such release can no longer be revoked is referred
to as the “Release Effective Date”). In no event will you be entitled to both
Termination Benefits and Change of Control Benefits. If you are entitled to
receive Termination Benefits and thereafter become entitled to Change of Control
Benefits, any previously provided Termination Benefits shall offset Change of
Control Benefits.”

 

5.Effect of Amendment.  Except as expressly modified by this Amendment, the
Offer Letter shall remain unmodified and in full force and effect.

2

216768769 v2

--------------------------------------------------------------------------------

6.Governing Law.  This Amendment shall be governed by the laws of the State of
California, without regard to any conflicts of law principals thereof that would
call for the application of the laws of any other jurisdiction.

7.Counterparts.  This Amendment may be executed via facsimile or electronic
(i.e., PDF) transmission and in any number of counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

[Remainder of Page Intentionally Left Blank]

 

3

216768769 v2

--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this First Amendment to Offer
Letter as of the date first written above.

 

COMPANY:

Equillium, Inc.

 

By: /s/ Daniel M. Bradbury

Name: Daniel M. Bradbury

Title: Chief Executive Officer

 

 

EXECUTIVE:

/c/ Christine Zedelmayer                                 

Christine Zedelmayer

 

 

216768769 v2